Mr. Justice Burnett
delivered the opinion of the court.
1. In the face of the general issue it became necessary for the plaintiff to establish his ownership of the dam and headwords and the ditch mentioned in his complaint.
2. As showing title from his immediate grantor, he read in evidence a deed dated July 31, 1908, from one Pollard to himself, conveying “for the consideration of $10 and other valuable considerations” the real property described by legal subdivisions in his complaint, “together with the water rights and ditches thereunto belonging and appertaining.” Beyond that there is no paper title in evidence. The whole case of the plaintiff in that respect rests in parol and upon oral testimony. The substance of the testimony on behalf of plaintiff is to this effect: Between his own lands and the land of the defendant there is other intervening property. The dam is located about one mile from the premises of the plaintiff on the land of defendant. Some time in the early ’80’s what is called in the testimony a “Portland Company” constructed the ditch in question for mining purposes, conveying water to be used at a point about nine miles from the dam. When it was being constructed across the plaintiff’s lands, the superintendent in charge of the work *609agreed orally with plaintiff’s grantor that, if he would allow the construction of the ditch across his lands, he might take out of it on his premises water sufficient to irrigate his garden and a small orchard not exceeding three or four acres in extent. The testimony shows that the plaintiff and his grantor have used water out of the ditch under that arrangement continuously during the irrigating seasons ever since, until the destruction of the dam mentioned in the complaint. The question to be determined is whether this testimony shows ownership in the ditch and dam on the defendant’s lands. No right is shown in the Portland Company in connection with defendant’s land. No authority in the superintendent of the construction to make the agreement with the plaintiff’s grantors is shown. Nothing whatever appears to bind the Portland Company or its predecessors in interest to maintain the ditch or the flow of water therein for any specified time or at all; and nothing is shown giving the plaintiff or his predecessors.any interest whatever in the ditch or the headworks. The utmost that can be claimed from the testimony is that he had permission to take a limited amount of water out of that running in the ditch. His title did not extend to the ditch itself or to the headworks. In the absence of anything showing title in the Portland Company as against the defendant’s predecessors in interest, the only effect to be given to the agreement between that concern and the grantor of plaintiff, conceding that the superintendent had authority to make it, would be personal between the parties to that agreement, and it could not affect the owners of the title to defendant’s land. In other words, in order to control the action of the defendant on his own land, the plaintiff must establish a privity of estate in himself as to that land.
*6103. Even conceding that the arrangement between the Portland Company or its superintendent and the plaintiff’s grantor bound the company to maintain a flow of water in the ditch, that would not amount to the initiation of the adverse title. Whatever right the plaintiff’s predecessor acquired was permissive, and, no matter how long such an arrangement con-' tinues, it can never ripen into adverse title. There was a total failure of proof of the plaintiff’s ownership of the ditch and dam in question or of any right to control the actions of the defendant upon his own land.
The decree is reversed and the suit dismissed.
Reversed: Suit Dismissed.
Mr. Chief Justice McBride, Mr. Justice Moore and. Mr. Justice Ramsey concur.